PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Steinberg et al.
Application No. 16/287,861
Filed: February 27, 2019
Attorney Docket No.: 131074-2
For: SOUND QUALITY ENHANCEMENT SYSTEM AND DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 2, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed June 17, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on 
August 18, 2021.  A Notice of Abandonment was mailed on January 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $1180.00 appeal forwarding fee, along with an Appeal Brief (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay. 

This matter is being referred to Technology Center Art Unit 2654 for processing before forwarding to the Board of Appeals and Interferences.




Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. EasonLead Paralegal SpecialistOffice of Petitions